UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 05-1870



SEGRAVE AVIATION,       INCORPORATED;   M&F   AIR,
INCORPORATED,

                                               Plaintiffs - Appellees,

             versus


PRATT & WHITNEY CANADA CORPORATION,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Malcolm J. Howard, Senior
District Judge. (4:01-cv-00161)


Submitted:        May 9, 2007                    Decided:   July 9, 2007


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry I. Moore, III, YOUNCE, MOORE & MOSELEY, LLP, Greensboro, North
Carolina, for Appellant. Edgar Wyles Johnson, Jr., Thomas J. White,
III, WHITE & ALLEN, PA, Kinston, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pratt & Whitney Canada Corporation (“PWCC”) seeks to

appeal the district court’s orders denying in part its motion for

summary judgment and denying its motion for partial reconsideration.

We dismiss the appeal from the March 30, 2005, order denying in part

the motion for summary judgment for lack of jurisdiction because the

notice of appeal was not timely filed.       We also grant Segrave

Aviation, Incorporated and M & F Air,   Incorporated’s (collectively

“Segrave”) motion to dismiss the appeal from the July 14, 2005,

order denying PWCC’s motion for partial reconsideration.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6). This appeal period is “mandatory and

jurisdictional.” Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264

(1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

           The district court’s order was entered on the docket on

March 30, 2005.    The notice of appeal was filed on July 28, 2005.

Because PWCC failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal.    The district court’s order granting an extension of time

to file a Rule 59(e) motion beyond the ten-day period did not defer


                               - 2 -
the   commencement   of   the   appeal   period.    See   Alston   v.   MCI

Communications Corp., 84 F.3d 705 (4th Cir. 1996). Nor did the July

28, 2005, order denying Segrave’s motion for reconsideration by

amending the March 30 order start the appeal period anew.               The

amendment did not materially alter the March 30 order.

           Although the notice of appeal from the July 14, 2005,

order denying PWCC’s motion for partial reconsideration was timely,

we must dismiss the appeal for lack of jurisdiction.               We may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The July 14 order PWCC seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we grant Segrave’s motion to dismiss

the appeal as to that order.        We deny as moot that part of the

motion seeking to dismiss the appeal from the March 30 order.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               DISMISSED




                                  - 3 -